Citation Nr: 1823863	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and R.M.


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2015, a Travel Board hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran has undergone several examinations in connection with his service connection claim for left ear hearing loss.  However, there is no competent medical opinion of record that addresses whether the Veteran's left ear hearing loss has been aggravated by his service-connected tinnitus.  On remand, the AOJ should obtain an opinion that addresses whether the Veteran's left ear hearing loss has been aggravated by his service-connected tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any VA treatment records for the Veteran dated from December 2015 to the present.

2. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses whether the Veteran's left ear hearing loss has been aggravated by his service-connected tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report MUST include a discussion of the Veteran's documented medical history AND assertions.

The examiner should offer comments, an opinion and a complete supporting rationale addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss has been aggravated by his service-connected tinnitus.  In providing this opinion, the examiner should discuss the Veteran's contentions that the ringing in his ears sometimes drowns out his hearing.  Aggravation is defined as a worsening beyond the natural progression of the disability.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




